Citation Nr: 1711294	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  15-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for Alzheimer's disease, based upon substitution.  

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance, based upon substitution.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran's widow and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to November 1949 and from October 1950 to April 1952.  He died in July 2016 during the pendency of the appeal.  The appellant is the widow of the Veteran who has been substituted following his death.  See 38 C.F.R. § 20.900(c) (2016).  

In April 2016, prior to the Veteran's death, the appellant and her daughter testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this testimony is associated with the claims file.  Subsequent to the most recent supplemental statement of the case (SSOC) in April 2015 and at the time of the April 2016 hearing, additional evidence was submitted, to include additional photos of the Veteran and an internet article, along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) of such newly submitted evidence.  38 C.F.R. § 20.1304(c) (2016).  To the extent that the waiver did not encompass the additional information received, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the AOJ.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 (West 2014) to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.) 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran's diagnosis of Alzheimer's disease is shown to be etiologically related to his active service.  

2.  The Veteran was shown to be in need of regular aid and attendance by reason of service-connected disability.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for establishing service connection for Alzheimer's disease, on the basis of substitution, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for SMC based on the need for regular aid and attendance, on the basis of substitution, have been met.  38 U.S.C.A. §§ 1114, 1115, 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As the Board's decision to grant service connection on the basis of substitution for Alzheimer's disease and for SMC based on the need for aid and attendance constitutes a complete grant of all benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The evidence of record includes the Veteran's service treatment records (STRs), as well as private and VA treatment records.  There is no dispute that he initially showed neurocognitive deficits in the mid-2000s, and that he was diagnosed with Alzheimer's disease at that time.  The record also reflects that he was initially placed in an assisted living community in July 2012 and that he required assistance with all activities of daily life, to include dressing, toileting, and occasional incontinent care.  He was placed in a secured unit which addressed wandering behaviors. 

It is the appellant's claim that the Veteran participated in the Marine Corp boxing program during service, and that he most likely sustained multiple head injuries as protective equipment was limited.  

Review of the STRs and service personnel records (SPRs) is negative for report that the Veteran suffered an inservice head injury or that he participated in the boxing program during service.  However, the appellant has submitted four photographs of the Veteran, three of which show the Veteran in boxing attire or participating in boxing activity.  These records are not dated, and they do not actually reflect whether the Veteran boxed during active service, but they do appear to be time appropriate and show that the Veteran clearly boxed on an ongoing basis.  Also of record is a statement by the Veteran's daughter to the effect that the Veteran told stories over the course of his life about his boxing days when he was in Marines, particularly at Camp Lejeune, and that he traveled up the east coast boxing.  While his SPRs do not show that he was stationed at Camp Lejeune, they do show that he was stationed at Cherry Point, North Carolina, and that his primary duty dates (on occasion) included overnight travel dates.  Resolving all reasonable doubt in the appellant's favor, it is conceded that the Veteran boxed during active service.  Also of record is a medical excerpt obtained from the internet which associates Alzheimer's disease to head blows suffered when boxing, and a VA physician's March 2016 opinion that the Veteran's long history of boxing likely involved head injuries which contributed to the development of his dementia.  

In this case, the Board finds no reason to question the veracity of the statements as provided by the appellant and her daughter.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  As the Veteran's inservice boxing is conceded, and as the evidence shows that head blows while boxing can ultimately result in Alzheimer's disease, it is the Board's conclusion that service connection is warranted for Alzheimer's disease.  All reasonable doubt was resolved in the appellant's favor in making this decision.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, supra.  

Aid and Attendance

SMC at the aid and attendance rate under subsection (i) is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(i) (2016); 38 C.F.R. § 3.350(b), 3.352(a) (2016).  SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  

The following criteria will be considered in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.350(b)(3),(4), 3.352(a) (2016).  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352(a) (2016).  

In the decision above, service connection for Alzheimer's disease, based upon substitution, is granted.  The record shows that when the Veteran was placed in assisted living in 2012 due to this disease, he required assistance with grooming, bathing, dressing, and toileting.  Moreover, he was in a protective unit due to wandering.  Accordingly, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.  

SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  38 U.S.C.A. § 1114(l), (s) (2016).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot.  


ORDER

Entitlement to service connection for Alzheimer's disease, based upon substitution, is granted.  

Entitlement to SMC based on the need for aid and attendance, based upon substitution, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


